Citation Nr: 1001308	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  01-00 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable rating for right ear 
hearing loss disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from 
January 1966 to May 1966 and additional unverified Reserve 
service until July 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Little Rock, 
Arkansas.  

In January 2002 the Veteran testified at a videoconference 
Board hearing before a Veterans Law Judge.  In June 2003, 
that Judge remanded the claim to ensure all due process 
concerns had been addressed; however, she thereafter retired 
from the Board.  Therefore, in March 2005, the Veteran 
testified at a videoconference Board hearing before the 
undersigned Veterans Law Judge.  The claim was again remanded 
for additional evidentiary development in June 2005.  

Incidentally, the Veteran also testified before the Decision 
Review Office in Little Rock, Arkansas, in June 2004.  A 
transcript of that hearing, along with transcripts of both 
Board hearings, is of record.

As discussed in more detail below, resolution of this issue 
depends, in part, on the fact that the Veteran is not 
service-connected for left ear hearing loss.  That claim was 
denied by the Board in April 2000.  There is no indication in 
the file that the Veteran ever appealed that Board decision, 
and it is, therefore, final.  The Veteran does have several 
issues pending at the RO, including service connection for 
left ear hearing loss, but he has not, as of yet, perfected 
an appeal as to those claims, and the Board does not have the 
jurisdiction to address them at this time. 


FINDINGS OF FACT

1.  A November 1993 VA examination record reflects that the 
Veteran's right ear hearing loss disability was manifested by 
Level III impairment.

2.  A November 2007 VA examination record reflects that the 
Veteran's right ear hearing loss disability was manifested by 
Level IX impairment.

3.  The competent clinical evidence of record does not 
establish that the Veteran is deaf in his non service-
connected left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable rating for right 
ear hearing loss disability have not been met. 38 U.S.C.A. §§ 
1155, 1160, 5013A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.383, 4.85, 4.86 Diagnostic Code 6100 (1999, 2002 and 2009).

2.  The criteria for referral for the service-connected right 
ear hearing loss on an extra-schedular basis are not met. 38 
C.F.R. § 3.321(b)(1) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran is appealing the initial rating assignment as to 
right ear hearing loss disability.  Because the April 2000 
Board decision granted the Veteran's claim of entitlement to 
service connection, that claim was substantiated.  His filing 
of a notice of disagreement to the May 2000 initial rating 
assignment does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2009).  
Rather, the Veteran's appeal as to the initial rating 
assignment triggers VA's obligation to advise the Veteran of 
what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 
2002).  This has been accomplished here, as will be discussed 
below.

The December 2000 statement of the case (SOC) and August 2004 
SSOC, under the heading "Pertinent Laws; Regulations; Ratings 
Schedule Provisions," set forth the relevant diagnostic codes 
(DC) for rating hearing loss disability (38 C.F.R. § 4.85).  
The Veteran was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above that assigned.  Therefore, the 
Board finds that the Veteran has been informed of what was 
necessary to achieve a higher rating for the service-
connected disability at issue.  

Furthermore, although not necessary, correspondence was sent 
to the Veteran in August 2003 that advised him of the duties 
he and VA shared in developing his claim and that he could 
submit medical evidence in support of his claim.  He was also 
advised he could submit a personal statement describing his 
symptoms and impairment due to hearing loss.  He was asked to 
either send VA any medical records he wanted considered or 
advise VA of where he had received treatment (including 
completion of releases for any private treatment records).  
Although this notice was not provided until after the 2000 
rating decision, the Board finds that any defect with respect 
to the timing of the VCAA notice was harmless error.  
Although notice was provided to the appellant after the 
initial adjudication, the claim was readjudicated thereafter 
(several times), and the appellant therefore, has not been 
prejudiced.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

As indicated above, the claim now before the Board involves 
the initial rating assigned, and it is not, therefore, a 
service connection claim.  There is no VA correspondence in 
this case to the Veteran explicitly informing him of the 
requirements for determining a disability rating and 
effective date in accordance with the Court's decision in 
Dingess/Hartman.  This information was, however, provided to 
the Veteran in a February 2008 Supplemental Statement of the 
Case (SSOC).  The Board notes that VA notice cannot be 
cobbled together out of unrelated pre- and post-decisional 
documents, such as rating decisions and statements of the 
case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed Cir. 
2006).  However, the Board finds that the Veteran has not 
been prejudiced by a lack of proper notice.  The Veteran has 
submitted numerous statements in support of his appeal and 
has been represented by an attorney for a portion of his 
appeal, and by an accredited representative for a portion of 
his appeal.  The Veteran has also testified in three VA 
hearings since service connection was granted.  Based on the 
foregoing, the Board finds that the Veteran has had a 
meaningful opportunity to participate in the adjudication of 
his claim such that the essential fairness of the 
adjudication is not affected.  See Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) (appellant's representation by 
counsel "is a factor that must be considered when determining 
whether that appellant has been prejudiced by any notice 
error").  See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. 
Sup. Ct. April 21, 2009); 556 U.S. ____ (2009); Fenstermacher 
v. Phila. Nat'L Bank, 493 F.2d 333, 337 (3d Cir. 1974) 
("[N]o error can be predicated on insufficiency of notice 
since its purpose had been served.").  In order for the 
court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), Social 
Security Administration records, written articles, 
photographs, and numerous VA treatment and examination 
reports.  Additionally, the claims file contains the 
Veteran's statements in support of his claim, to include his 
testimony at numerous hearings.  The Board has carefully 
reviewed his statements and the medical evidence, and 
concludes that there has been no identification of further 
available evidence not already of record. 

VA examinations with respect to the right ear hearing loss 
disability on appeal were obtained in November 1993, October 
2000, December 2002, June 2006, and November 2007.  38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the 
November 1993 and November 2007 VA examinations are adequate, 
as they include full audiometric examinations of the Veteran.  
The reports of the examinations contain findings necessary to 
evaluate the disability under the applicable diagnostic code 
rating criteria.  In addition, the Board notes that the 
Veteran requested that an examination be provided at a 
different VA facility from that which was previously used, 
and that this request was granted in November 2007.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the 
Court held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  The 
November 2007 VA examiner noted that the Veteran reported 
difficulty understanding conversations in noisy environments.  
The claims file also contains other evidence as to the 
effects of the Veteran's hearing loss disability.  The 
Veteran testified at a March 2000 Board hearing, prior to a 
grant of service connection, that he could not use the 
telephone with his right ear, and that background noise and 
machine noise made it problematic for him to hear.  (See 
transcript pages 41 and 42).  The Veteran testified at the 
March 2005 Board hearing that he understands conversations 
better when he can see the person speaking.  (See transcript, 
page 8)  Based on the foregoing, the Board finds that the 
evidence of record is sufficient to rate the disability, 
including for the Board to consider whether referral for an 
extra-scheduler rating is warranted under 38 C.F.R. 
§ 3.321(b).

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  

Legal criteria 

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  This appeal originates from a 
rating decision that granted service connection and assigned 
the initial rating. Accordingly, "staged" ratings may be 
assigned, if warranted by the evidence. Fenderson v. West, 12 
Vet. App. 119 (1999). As will be explained below, the 
Veteran's right ear hearing loss has been consistent 
throughout time and, therefore, staged ratings are 
inapplicable.

Rating hearing loss 

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the appropriate vertical column 
to the numeric designation level for the ear having the 
poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2009).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the Veteran's initial claim for service 
connection for right ear hearing loss was received in 1993, 
prior to the effective date of the amended regulations. 

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed.  However, 
pertinent changes were made to 38 C.F.R. § 4.86, regarding 
cases of exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.



In the present case, the Veteran is service-connected for the 
right ear only.  As noted in the Introduction, an April 2000 
Board decision denied service connection for left ear hearing 
loss. 

The method for evaluating unilateral hearing loss under 38 
U.S.C.A. § 1160 was amended by the Veterans Benefits Act of 
2002, Pub. L. 107-330, Title I, Section 103, 116 Stat. 2821, 
effective December 6, 2002.

Under the former version of 38 U.S.C.A. § 1160, implemented 
at 38 C.F.R. § 3.383 (2002), compensation is payable for the 
combinations of service-connected and nonservice-connected 
disabilities specified in paragraphs (a)(1) through (a)(5) of 
that section as if both disabilities were service-connected, 
provided the nonservice-connected disability is not the 
result of the Veteran's own willful misconduct.  38 C.F.R. § 
3.383(a)(3) (2002) provided that total deafness in one ear as 
a result of service-connected disability and total deafness 
in the other ear as a result of nonservice-connected 
disability is for special consideration under that section.  
Also of note are the provisions of 38 C.F.R. § 4.85(f) (2002) 
which indicated that where service connection is in effect 
for hearing impairment in only one ear, the auditory acuity 
in the nonservice-connected ear is considered to be normal 
unless there is profound deafness in that ear. 38 C.F.R. § 
4.85(f) further provided that a non-service-connected ear 
will be assigned a Roman numeral designation of "I," subject 
to the provisions of § 3.383.  See also VAOPGCPREC 32-97; 
Boyer v. West, 11 Vet. App. 477, 479-80 (1998), aff'd Boyer 
v. West, 210 F.3d 1351 (2000).

Under the current version of the law, the phrase "total 
deafness" in the nonservice-connected ear was changed to 
"deafness."  If the service-connected ear is 10 percent or 
more disabling, the deafness of the nonservice-connected ear 
(whether total or partial) is considered in assigning the 
proper rating.  Congressional documents concerning enactment 
of Pub. L. 107-330 indicate that the intention was to 
overrule Boyer and allow VA to consider the hearing 
impairment of the nonservice-connected ear when assigning a 
rating.  See Senate Report 107-234 (August 1, 2002).  38 
C.F.R. § 3.383 has been amended to incorporate the changes to 
38 U.S.C.A. § 1160, and the amendment was retroactively 
effective to December 6, 2002. See 69 Fed. Reg. 48,148 
(August 9, 2004).

As noted in the supplementary information accompanying the 
regulatory amendment, "deafness" is not currently defined in 
VA regulations except in reference to the severest degrees of 
hearing loss.  See 69 Fed. Reg. 48,148 (August 9, 2004). 
Dorland's Medical Dictionary, 28th edition, defines 
"deafness" as "lack of the sense of hearing, or profound 
hearing loss."  Moderate loss of hearing is often called 
hearing loss. Id.  VA noted that while Congress intended to 
eliminate the requirement of total deafness in both ears 
before applying the paired organ exception, a Veteran must 
have a specified degree of hearing loss independently ratable 
in the service-connected ear, i.e., 10 percent or more, 
before nonservice-connected hearing disability in the other 
ear can be considered for compensation. 

Pursuant to Karnas v. Derwinski, 1 Vet.App. 308, 311 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened, but before administrative or judicial 
process has been concluded, the version of the law most 
favorable to the Veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  As such, the rating criteria in effect 
prior to June 10, 1999 are for consideration throughout the 
rating periods on appeal, with application of the version of 
the law most favorable to the Veteran.  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Historically, in an April 2000 Board decision, the Board 
found that the Veteran was entitled to service connection for 
a right ear hearing loss disability.  The Board denied 
entitlement to service connection for a left ear hearing loss 
disability.  A May 2000 rating decision effectuated the April 
2000 decision with a non-compensable rating assigned for 
right ear hearing loss disability effective from July 13, 
1993, and the present appeal ensued.  The Veteran contends 
that a higher evaluation is warranted for his service-
connected right ear hearing loss disability.

The pertinent competent clinical evidence of record consists 
of VA audiology evaluation reports from November 1993 and 
November 2007.  

The November 1993 VA examination revealed that relevant pure 
tone thresholds, in decibels, were as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

45
70
65
65
LEFT

20
35
25
50

On the basis of the numbers shown above, the Veteran's 
puretone threshold average for the right ear was recorded as 
61.25 decibels, and as 32.5 decibels for the left ear.  His 
speech recognition score was 76 percent for the right ear and 
96 percent for the left ear using the Maryland CNC test.  

Using Table VI in effect in 1993, the Veteran's right ear 
manifests as a level III impairment while his non-service-
connected left ear is a level I impairment.  Since deafness 
is not shown by audiometric results in the non service-
connected left ear, the Board must assume for rating purposes 
that it is essentially normal (level I impairment).  In 
addition, the audiometric results when applied to Table VI 
also indicate a level I impairment.  Based on the foregoing, 
the Veteran is entitled to a noncompensable rating.

The November 2007 VA examination revealed the relevant pure 
tone thresholds, in decibels, were as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

75
80
80
75
LEFT

40
65
65
70

On the basis of the numbers shown above, the Veteran's 
puretone threshold average for the right ear was recorded as 
77.5 decibels, and as 60 decibels for the left ear.  His 
speech recognition score was 48 percent for the right ear and 
76 percent for the left ear using the Maryland CNC test.  
Using Table VI, his results indicate a level IX impairment of 
the right ear.  

Regardless of the application of the former or current 
version of 38 U.S.C.A. § 1160 to the Veteran's claim, the 
Veteran's non service-connected left ear is assigned a level 
I.  The Veteran does not have total deafness in the 
nonservice-connected left ear, as puretone thresholds 
obtained for the non service-connected right ear during the 
November 1993 and November 2007 VA audiological examinations 
range from 20 - 70 decibels for the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz).  Therefore, 
under the prior version of the law, since only the Veteran's 
right ear is service- connected and he is not totally deaf in 
his left ear, the hearing acuity of his left ear is 
considered normal.  VAOPGCPREC 32-97; see also Boyer v. West, 
11 Vet. App. 477, 479-80 (1998), aff'd Boyer v. West, 210 
F.3d 1351 (2000). Accordingly, a designation of level "I" is 
assigned for his left ear under the former version of the 
law.

The same result is achieved with application of the new 
version of the law.  The VA audiological evaluations do show 
that the Veteran has a hearing loss disability in the non-
service-connected left ear as defined by VA regulations. 38 
C.F.R. § 3.385. However, to have an independently compensable 
hearing loss disability in the service-connected ear, the 
Veteran would have to be assigned a numeral designation of at 
least X. See Table VII.  Since, as detailed below, the 
highest numeral designation for the Veteran's right ear is 
IX, he does not have sufficient hearing loss in the service-
connected right ear to warrant considering the impaired 
hearing in the nonservice-connected left ear when rating his 
disability.  The nonservice-connected ear is therefore also 
assigned a level "I" under the new version of the law. 

Table VIA may also be used in providing the Veteran a Roman 
numeral level of impairment because the Veteran's puretone 
threshold at each of the four specified frequencies (1,000 - 
4,000) is 55 decibels or more.  See 38 C.F.R. § 4.86(a).  
Using Table VIA, the Veteran's right ear, which has a 
threshold average of 77.5 decibels, is a level VII 
impairment.  Therefore, Table VI is used for rating purposes 
because it provides a higher Roman numeral of IX.  Thus, 
applying the Roman numerals to Table VII, the Veteran is 
entitled to a noncompensable rating.

The Board notes that the October 2000, December 2002, and 
June 2006 VA examiners opined that the puretone thresholds 
and speech recognition scores obtained in those examinations 
were not acceptable for rating purposes, and the Board, 
therefore, has not considered them.

The Board acknowledges the Veteran's contentions that his 
right ear hearing loss is worse than a noncompensable 
disability rating.  However, in determining the actual degree 
of disability, an objective examination is more probative of 
the degree of the Veteran's impairment.  Furthermore, the 
opinions and observations of the Veteran alone cannot meet 
the burden imposed by the rating criteria under 38 C.F.R. § 
4.85, Diagnostic Code 6100 with respect to determining the 
severity of his service-connected right ear hearing loss 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1) and (2) (2009).  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards. See 38 C.F.R. 
§ 3.321(b)(1) (2009). An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate. Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." Third, 
if the rating schedule is inadequate to evaluate a veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service- 
connected right ear hearing loss is inadequate.  The rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology as due solely to one service-connected 
ear.  The rating criteria contemplate a level of impaired 
hearing as shown by objective testing, and the Veteran does 
not experience any symptomatology not contemplated by the 
rating schedule.  Referral for extraschedular consideration 
is not warranted. See VAOPGCPREC 6-96. Further inquiry into 
extraschedular consideration is moot. See Thun, supra.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


ORDER

Entitlement to an initial compensable rating for right ear 
hearing loss disability, including consideration of an 
extraschedular rating, is denied.




____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


